Berby, J.
Tbe important question in this case was whether, at ■ the date of the commencement of this action, the statute of limitations had run against the notes in suit, and the answer to it depended upon whether the defendant was at a given time a resident of Iowa or of this state. That defendant was at one time a resident of Iowa clearly appeared. As to whether he had ceased to be such resident at the given time mentioned or not, the testimony was conflicting, but there certainly was competent evidence from which the jury might reasonably infer that he had not, and hence the verdict should not be disturbed.
Judgment and order affirmed.